Citation Nr: 1026350	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a torn rotator cuff, 
right shoulder.

3.  Entitlement to service connection for degenerative changes, 
left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in June 2010 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the above VARO; a 
transcript is of record.

The issue of an evaluation in excess of 30 percent for 
posttraumatic stress disorder was raised at the June 2010 
hearing, but the appeal of the claim was not perfected to 
the Board on VA Form 9.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to 
the Agency of Original Jurisdiction for appropriate 
action.  


FINDINGS OF FACT

1.  At the June 2010 hearing, prior to the promulgation of a 
decision in the appeal, the Veteran advised the Board, on the 
record, that he wished to withdraw his appeal of the denial of 
service connection for migraine headaches.

2.  At the June 2010 hearing, prior to the promulgation of a 
decision in the appeal, the Veteran advised the Board, on the 
record, that he wished to withdraw his appeal of the denial of 
service connection for a torn rotator cuff, right shoulder.

3.  At the June 2010 hearing, prior to the promulgation of a 
decision in the appeal, the Veteran advised the Board, on the 
record, that he wished to withdraw his appeal of the denial of 
service connection for degenerative changes, left knee.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal relating to the 
issue of service connection for migraine headaches, the Board 
does not have jurisdiction to consider that claim.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).

2.  Because the Veteran has withdrawn his appeal relating to the 
issue of service connection for a torn rotator cuff, right 
shoulder, the Board does not have jurisdiction to consider that 
claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.

3.  Because the Veteran has withdrawn his appeal relating to the 
issue of service connection for degenerative changes, left knee, 
the Board does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

By an April 2006 rating decision, the RO denied the Veteran's 
claim for service connection for migraine headaches, a torn 
rotator cuff, right shoulder, and degenerative changes, left 
knee.  The Veteran filed a notice of disagreement as to that 
determination, a statement of the case was issued in December 
2007, and he perfected his appeal by filing a VA Form 9 in 
January 2008.

At his June 2010 hearing before the undersigned, the Veteran 
indicated that he wished to withdraw the appeal for service 
connection for migraine headaches, a torn rotator cuff, right 
shoulder, and degenerative changes, left knee.  This statement 
constitutes an verbal withdrawal of the substantive appeal with 
regard to that matter, and has now been reduced to writing in the 
hearing transcript.  

Hence, there remain no allegations of errors of fact or law for 
appellate consideration on these issues.  Thus, the Board does 
not have jurisdiction to review them, and they must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for service connection for migraine headaches is 
dismissed.

The appeal for service connection for a torn rotator cuff, right 
shoulder, is dismissed.

The appeal for service connection for degenerative changes, left 
knee, is dismissed.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


